NO. 07-08-0126-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                  MARCH 31, 2008
                          ______________________________

                    IN RE CITY OF LUBBOCK, TEXAS, RELATOR
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                         OPINION


       Relator, the City of Lubbock, Texas, has filed a petition for writ of mandamus asking

that we direct the respondent trial court judge to vacate a “gag order” signed on December

7, 2007, in a case pending before the trial court. We will deny relator’s petition.


       On December 7, 2007, respondent sua sponte issued an order barring the parties

from communicating with media outlets about the underlying case during its pendency. On

March 13, 2008, relator filed a motion in the trial court requesting vacation of the December

7 order. The motion contains an “arguments and authorities section” through which relator

presents the same constitutional argument it intends this Court to consider in support of

its petition for writ of mandamus. The trial court has scheduled an April 4, 2008, hearing

of relator’s motion to vacate. Relator filed its petition for writ of mandamus with this Court

on March 26 and accompanied it with a request for expedited hearing.
       Mandamus is an extraordinary writ that will not issue to resolve disputes that may

be addressed by other remedies. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684

(Tex. 1989) (orig. proceeding). Mandamus is not available when the relator possesses an

adequate remedy at law. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). Our Supreme Court has noted that the term “adequate” in this context “has

no comprehensive definition; it is simply a proxy for the careful balance of jurisprudential

considerations that determine when appellate courts will use original mandamus

proceedings to review the actions of lower courts.” In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 136 (Tex. 2004).


       As noted, relator’s petition states that the trial court will hear relator’s March 13

motion for vacation of the court’s December 7 order on April 4. Although relator seeks an

expedited hearing of its petition in this Court, nothing in its petition suggests that any

circumstance facing the parties will change between now and April 4. Relator has not

asked for temporary relief. Tex. R. App. P. 52.10. As noted also, the record before us

indicates relator will present to the trial court the same contentions on the merits of its

motion it is presenting to us. Moreover, no response to relator’s petition has been filed.

Under the Rules of Appellate Procedure applicable to original proceedings, were we to find

mandamus relief appropriate, we would be unable in any event to grant relator the relief

it requests without requesting a response. Tex. R. App. P. 52.4, 52.8(b). And, were we

to request a response in this case, we would not expect it to be filed before April 4.


       Given the “jurisprudential considerations” described, we find relator possesses an

adequate remedy at law by pursuing its motion set for hearing before the trial court on April

                                             2
4. Prudential, 148 S.W.3d at 136. Accordingly, relator’s motion for oral argument, and

relator’s petition for writ of mandamus, are denied.




                                         Per Curiam




                                            3